Citation Nr: 0600638	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for bipolar disorder 
(previously diagnosed as an adjustment disorder with 
depressed mood) currently rated at 50 percent, from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
a bipolar disorder, rated at 50 percent, effective from June 
1998.

In November 2002 rating decision, the Los Angeles, 
California, RO granted entitlement to individual 
unemployability, effective from February 2002.

In October 2003, the Board remanded the matter for issuance 
of a supplemental statement of the case following the receipt 
of additional evidence, after the July 2002 supplement of the 
case and before the appeal had been certified and transferred 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2004, the Board received a copy of a Social Security 
Administration (SSA) notice of award, dated in April 2004, 
together with a waiver of consideration by the agency of 
original jurisdiction made by the veteran's representative.  
The SSA award indicates that the agency had found the veteran 
disabled from December 2000, and that he had filed for 
benefits in January 2004.

The Board forwarded this correspondence to the AMC, but no 
action has been taken to obtain the records concerning the 
veteran's SSA claim and award.  This should be done.  See, 
e.g., Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Martin v. 
Brown, 4 Vet. App. 136 (1993), Masors v. Derwinski, 2 Vet. 
App. 181 (1992), Murincsak v. Derwinski, 2 Vet. App. 363 
(1992), Murphy v. Derwinski, 1 Vet. App. 78 (1990); 38 C.F.R. 
§ 3.159(c)(2).  

Therefore, this appeal is REMANDED to the AMC for the 
following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


